Citation Nr: 0824831	
Decision Date: 07/24/08    Archive Date: 07/30/08	

DOCKET NO.  06-30 666	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE


Entitlement to benefits under 38 U.S.C.A. § 1805 (West 2002) 
for a child born with spina bifida.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, and had 
one year of foreign service.  

2.  The veteran's daughter was stillborn on April [redacted], 1977.  

3.  According to the Certificate of Stillbirth, the immediate 
cause of death was meningomyelocele.  

4.  In correspondence of October 2006, a private obstetrician 
indicated that the veteran's wife delivered a stillborn 
female fetus with spina bifida, a meningomyelocele, and 
obvious hydrocephalus.  


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
daughter for spina bifida, claimed to have been the result of 
exposure to Agent Orange in the Republic of Vietnam.  
38 U.S.C.A. §§ 1805, 1815, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.114, 3.403(b), 3.814 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to The Veterans Claims Assistance Act of 2000 
(VCAA), VA is generally required to notify a claimant of (1) 
the information and evidence that is necessary to 
substantiate the claim; (2) what evidence the claimant is 
responsible for providing; and (3) what evidence VA will 
attempt to obtain.  VA also has a duty to assist the claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the law as mandated by statute, 
and not the evidence, is dispositive of the claim, the 
aforementioned provisions are not for application.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002).  Moreover, VA's General Counsel has 
held in a precedential opinion that there is no duty to 
notify a claimant where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and no duty to assist the claimant where 
there is no reasonable possibility that such aid could 
substantiate the claim.  VAOPGCPREC 5-2004 (June 23, 2004).  

In the case at hand, there is no legal entitlement to the 
benefit claimed, and, accordingly, no reasonable possibility 
that further notice or assistance would aid in substantiating 
the claim.  Under the circumstances, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; see also Wensch v. Principi, 15 Vet. App. 362, 358 
(2001) (holding that compliance with the provisions regarding 
notice and assistance is not required if no reasonable 
possibility exists that any such notice or assistance would 
aid the appellant in substantiating the claim).  

In reaching the following determination, the Board wishes to 
make it clear that it has reviewed all the evidence in the 
veteran's claims file, which includes his multiple 
contentions, as well as various official documents and 
certain private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks benefits pursuant to the 
provisions of 38 U.S.C.A. § 1805 (West 2002) for his deceased 
daughter, who was stillborn with spina bifida.  In pertinent 
part, it is contended that the spina bifida which was 
responsible for his daughter's death had its origin as a 
result of the veteran's exposure to Agent Orange in the 
Republic of Vietnam.  

In that regard, VA shall pay a monthly allowance, based upon 
the level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran.  38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. § 3.814(a) (2007).  "Spina bifida" means any 
form and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. 
§ 3.814(c)(3) (2007).  Significantly, spina bifida is the 
only birth defect which warrants an award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  See Jones v. Principi, 16 Vet. App. 
219 (2002).  However, a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam Era is the mother of 
the natural child at issue.  38 U.S.C.A. §§ 1812, 1815 (West 
2002); 38 C.F.R. § 3.815 (2007).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1) (2007).  

In the case at hand, the veteran served during the Vietnam 
Era, and had one year of foreign service.  Accordingly, he is 
a Vietnam veteran, and exposure to herbicides is presumed.  
As noted above, the veteran contends that he is entitled to 
VA compensation because, as a result of his herbicide 
exposure in Vietnam, his daughter was stillborn with spina 
bifida.  However, as will be explained below, the veteran's 
argument has no merit.  

In that regard, a review of the record discloses that the 
veteran's daughter was stillborn on April [redacted], 1977.  According 
to the Certificate of Stillbirth, the immediate cause of 
death was meningomyelocele.  Somewhat later, in 
correspondence of October 2006, the obstetrician who had 
delivered the veteran's daughter wrote that he had delivered 
a stillborn female fetus with spina bifida that had a 
meningomyelocele and obvious hydrocephalus.  

While the Board is most sympathetic to the veteran's 
situation, we are compelled to conclude that the veteran is 
not entitled to compensation under the law or pertinent VA 
regulations.  In that regard, the veteran is clearly not 
entitled to compensation under the provisions of 38 U.S.C.A. 
§ 1815 (West 2002), inasmuch as the provisions of that law 
provide for the payment of a monetary allowance only to 
eligible children of female Vietnam veterans who are born 
with certain birth defects.  

Moreover, the veteran is not entitled to compensation under 
the provisions of 38 U.S.C.A. § 1805 (West 2002).  In that 
regard, prior to the passage and effective date of the 
pertinent law and regulations, the veteran's daughter died.  
Under the applicable law and regulations, there is no basis 
to award benefits prior to the effective date of a law or 
regulation.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).  As noted above, spina bifida is the only 
birth defect which warrants an award of monetary benefits 
based on herbicide exposure of the veteran as a father of 
that child.  See Jones, supra.  However, the law clearly 
provides that the effective date for an award of a monetary 
allowance under 38 U.S.C.A. § 1805 will be either the date of 
birth, if the claim is received within one year of that date, 
or the date on which the claim was received, but no earlier 
than October 1, 1997.  See 38 C.F.R. § 3.403(b) (2007).  The 
law is clear that the effective date of an award of benefits 
under 38 U.S.C.A. § 1805 cannot be earlier than October 1, 
1997.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).  Regrettably, as of that date, the veteran's 
daughter had been deceased for many years, and there is no 
statutory authority for the retroactive payment of benefits 
prior to the enactment date of October 1, 1997.  Moreover, 
nothing in the law provides for benefits for offspring who 
are not alive.  

As noted above, the Board is most sympathetic to the 
veteran's situation.  However, it is clear that the veteran 
is not entitled to relief under the pertinent law and VA 
regulations.  Clearly, the Board is bound by the laws enacted 
by Congress and by VA regulations.  38 U.S.C.A. § 7104 (West 
2002).  While the Board is mindful of the veteran's position, 
it appears that there is no provision under which to allow a 
grant of the benefit sought on appeal, inasmuch as the 
statutory and regulatory requirements have not been met.  
Accordingly, the veteran's claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the appeal to the Board 
is terminated).  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1805 (West 
2002) for a child born with spina bifida are denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


